Citation Nr: 0600388	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  02-05 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an initial compensable evaluation for 
service-connected degenerative disc disease of the lumbar 
spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel




INTRODUCTION

The veteran had active military service from August 1969 to 
April 1971.  

These matters come before the Board of Veterans' Affairs 
(Board) on appeal of a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, wherein the RO denied the veteran's claim 
for service connection for PTSD, and granted service 
connection and assigned an initial noncompensable rating for 
degenerative disc disease of the lumbar spine, effective June 
19, 2001.  In December 2004, the Board remanded the claims on 
appeal to the RO for additional development.  Following its 
completion of the development requested, the RO returned the 
claims file to the Board.  

As the veteran is appealing the initial noncompensable 
evaluation assigned to his service-connected degenerative 
disc disease of the lumbar spine, the issue has been framed 
as that listed on the front page of this decision.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  


FINDINGS OF FACT

1.  The veteran failed to report for June and July 2005 
medical examinations at the VA Medical Center (VAMC) in 
Detroit, Michigan, scheduled in conjunction with his claims 
for service connection for PTSD and for an initial 
compensable rating for degenerative disc disease of the 
lumbar spine; he has not shown good cause for his failure to 
report.  

2.  There is no current medical diagnosis of PTSD.  

3.  Since the June 19, 2001, effective date of the grant of 
service connection, the veteran's degenerative disc disease 
of the lumbar spine has been manifested by characteristic 
pain on motion with no more than mild symptoms of 
intervertebral disc syndrome, and/or mild limitation of 
motion with forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees, a 
combined range of motion of the thoracolumbar spine of 230 
degrees, and X-ray evidence of arthritis and mild spondylosis 
at L3-4 and L4-5.  


CONCLUSIONS OF LAW

1.  The veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2005).  

2.  The criteria for an initial 10 percent rating for 
degenerative disc disease of the lumbar spine, from June 19, 
2001, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5289, 5292, 5293, 5295 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board also finds 
that all notification and development actions needed to 
fairly adjudicate the veteran's claims on appeal have been 
accomplished.  

In this respect, through June 2004 and January 2005 notice 
letters, April 2002 statement of the case (SOC), and 
supplemental SOCs (SSOC) in May 2003 and September 2004, the 
RO notified the veteran and his representative of the legal 
criteria governing his claims, the evidence that had been 
considered in connection with his claims, and the bases for 
the denial of his claims.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to substantiate his claims, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the June 2004 and January 2005 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In these 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
Furthermore, the veteran was requested to submit to the RO 
evidence in his possession pertinent to his claims.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this instance.  

The Board also notes that although the complete notice 
required by the VCAA may not have been provided until after 
the RO adjudicated the appellant's claim(s), "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that any late notice in this case 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim.  The 
veteran's service medical records are associated with the 
claims file, and the veteran has been provided VA 
examinations with respect to his claims, the reports of which 
are of record.  Significantly, neither the veteran nor his 
representative has otherwise alleged that there are any 
outstanding medical records probative of the veteran's claims 
that need to be obtained.  

VA has complied with all duties to notify and assist required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

As noted above, the veteran was notified of scheduled VA 
examinations at the Detroit VAMC with respect to his claims.  
The veteran failed to report for the examinations.  In a July 
2005 letter to the RO, the veteran indicated that he would 
not be reporting to the examinations.  

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination, 
and a claimant, without good cause, fails to report for such 
examination or reexamination, the veteran's claim shall be 
rated based on the evidence of record.  See 38 C.F.R. § 
3.655(b) (2005) (The veteran was provided notice of the 
regulation in a May 2005 letter issued by the RO).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  38 C.F.R. § 3.655(a).  In no instance has the 
veteran provided good cause for his failure to report to his 
VA examinations.  

A. Service Connection for PTSD

Service connection for PTSD requires (1) a medical diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  38 C.F.R. § 
3.304(f).  An amendment to 38 C.F.R. § 3.304(f), which became 
effective May 7, 2002 (during the course of the veteran's 
appeal), which pertains to evidence necessary to establish a 
stressor based on personal assault, does not change the three 
criteria noted above, and is inapplicable to the claim on 
appeal.  See 38 C.F.R. § 3.304(f)(3) (2005).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); see also Moran v. Principi, 17 Vet. App. 149 (2003).  

If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required--provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).  

In this case, the veteran alleges that he has PTSD as a 
result of his service in Vietnam.  In particular, the veteran 
has reported that he witnessed the deaths of both United 
States and enemy soldiers.  The veteran has also reported 
that he witnessed the maiming of U.S. soldiers due to enemy 
tank and anti-personnel mines.  The veteran's DD Form 214 
(Armed Forces of the United States Report of Transfer or 
Discharge) reflects his military occupational specialty (MOS) 
as "Armor Crewman."  His decorations and citations include 
the Combat Infantryman's Badge (CIB) and a Purple Heart.  

The Board finds that, in this case, the question of 
corroboration of any claimed in service stressor need not be 
addressed because the first essential criterion for a grant 
of service connection for PTSD-a current medical diagnosis 
of the condition-is not met.  

The medical evidence reflects a report of August 2001 VA 
examination in which the examiner diagnosed the veteran with 
panic disorder with agoraphobia.  The examiner also noted 
that the veteran had some symptoms of PTSD, but did not meet 
the full DSM-IV criteria for the disability.  In a March 2003 
memorandum, the same examiner noted that, "The veteran's 
symptoms of panic disorder with agoraphobia are related to 
the partial syndrome of PTSD and they are both related to his 
exposure to trauma in Vietnam."  

Other than the above VA examiner's opinions, one which does 
not support the veteran's claim and the other which is at 
best inconclusive, the claims file reflects no actual medical 
diagnosis of, or medical evidence of treatment for, PTSD, at 
any time pertinent to the current appeal.  Under 38 C.F.R. 
3.304(f), service connection requires a current diagnosis of 
PTSD in accordance with the Fourth Edition of the Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV).  See 
38 C.F.R. § 4.125.  The record before the Board does not 
reflect a current, clinical diagnosis of PTSD by a medical 
professional, and the veteran has not alluded to the 
existence of any such diagnosis.  

The Board does not doubt the sincerity of the veteran's 
beliefs that he currently has PTSD as a result of in-service 
experiences.  However, Congress has specifically limited 
entitlement to service-connection for instances in which 
disease or injury have resulted in a known disability.  See 
38 U.S.C.A. § 1110.  Here, the duty to assist has been 
frustrated by the veteran's failure to report for a VA 
examination that may have produced evidence essential to his 
claim (e.g., a diagnosis of PTSD).  See Wamhoff v. Brown, 
8 Vet. App. 517, 522 (1996) ("[t]he duty to assist in the 
development and adjudication of a claim is not a one-way 
street."); see also Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Hence, in the absence of competent and persuasive evidence of 
PTSD (and, if so, of a nexus between that disability and 
service), there can be no valid claim for service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Under these circumstances, the claim for service connection 
for PTSD must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, in the absence of any evidence that 
the veteran currently has the claimed condition, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  

B. Degenerative Disc Disease of the Lumbar Spine

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. at 58.  However, where, as 
here, the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), is required.  See Fenderson, 
12 Vet. App. at 126.  

The Board also notes that, when evaluating musculoskeletal 
disabilities rated on the basis of limitation of motion, VA 
must consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995).  See also Johnson v. Brown, 
9 Vet. App. 7 (1996). 

In the above noted September 2001 rating decision, the RO 
initially granted service connection for degenerative disc 
disease of the lumbar spine and awarded a noncompensable 
disability rating, effective June 19, 2001.  In doing so, the 
veteran's disability was rated for intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2001).  

At the outset, the Board notes that, effective September 23, 
2002, VA revised the criteria for evaluating intervertebral 
disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  
See 67 Fed. Reg. 54345-54349 (August 22, 2002) (codified at 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  Thereafter, 
effective September 26, 2003, the rating schedule for 
evaluation of that portion of the musculoskeletal system that 
addresses disabilities of the spine was revised.  See 68 Fed. 
Reg. 51,454-458 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243 (2005)).  

VA must adjudicate the veteran's claim under the former 
criteria for any period prior to the effective date of the 
new diagnostic codes, and under the revised criteria for the 
period beginning on the effective date of the new provisions.  
See Wanner v, Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); Green v. Brown, 10 Vet. 
App. 111, 116-119 (1997).  See also VAOPGCPREC 3-00 and 7-03.  
The RO has considered the veteran's claim on appeal regarding 
his service-connected degenerative disc disease of the lumbar 
spine in light of the former and revised criteria, and in a 
September 2004 SSOC, the RO provided notice to the veteran of 
the revised criteria.  

With respect to the rating criteria in effect prior to 
September 23, 2002, mild disability due to intervertebral 
disc syndrome warranted a 10 percent disability rating, while 
moderate disability warranted a 20 percent evaluation.  A 40 
percent evaluation was warranted for severe intervertebral 
disc syndrome with recurring attacks, with intermittent 
relief.  A 60 percent rating was warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc, little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001).

Additionally, pursuant to regulatory provisions, degenerative 
arthritis established by x-ray findings, as in this case, 
will be rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Where there is x-ray evidence of 
arthritis and limitation of motion, but not to a compensable 
degree under the Code, a 10 percent rating is for assignment 
for each major joint affected.  See 38 C.F.R. § 4.71, 
Diagnostic Codes 5003, 5010.  The Board notes that the spine 
is considered a major joint.  38 C.F.R. § 4.45.  

Here under Diagnostic Code 5292 for limitation of motion of 
the lumbar spine, a 10 percent evaluation is warranted for 
slight impairment, a 20 percent evaluation for moderate 
impairment, and a 40 percent evaluation for severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).  

As noted above, effective September 23, 2002, VA revised the 
criteria for evaluating intervertebral disc syndrome under 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  Those changes were 
incorporated into the current version of the General Rating 
Formula for Diseases and Injuries of the Spine at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  Under these provisions, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2005).  

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is assignable.  With incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 rating is assignable.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 rating is assignable.  Id.  

Under Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.  Under Note (2): When evaluating on 
the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
Id.  

Furthermore, the current version of the General Rating 
Formula for Diseases and Injuries of the Spine (Diagnostic 
Codes 5235-5243) provides that with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, unfavorable ankylosis of the entire spine warrants a 
100 percent rating and unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  
Additionally, in part, with respect to disability associated 
with the lumbar spine, a 40 percent rating is warranted for 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 20 percent rating is warranted for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2005).  

Additionally, under Note (1): Evaluate any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  Id.  

Note (2): (See also Plate V.) [With respect to the lumbar 
spine] -- For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  Id.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note (4): Round each range of motion measurement to the 
nearest five degrees.  Id. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the  
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Id.

Considering the evidence of record in light of both the 
former and revised rating criteria, the Board finds that from 
the date of the initial grant of service connection, June 19, 
2001, the criteria for a 10 percent rating, and no higher, 
for degenerative disc disease of the lumbar spine have been 
met.  

In reviewing the evidence associated with the former 
criteria, the Board notes that veteran's primary complaint 
with regard to his low back disability during this period has 
been pain.  A report of an August 2001 VA examination 
reflects on clinical evaluation forward flexion to 80 degrees 
without pain, extension to 30 degrees with pain at the end of 
range of motion, right and left lateral flexion to 30 
degrees, and right and left lateral rotation to 30 degrees.  
There was good back muscle tone without spasm, tenderness, or 
neurological deficit.  An X-ray study was reported as 
revealing mild degenerative changes in the lumbar spine.  The 
examiner indicated that other than degenerative changes on X-
ray, the veteran evidenced a normal clinical evaluation.  

The evidence in this case does reflect arthritis of the 
lumbar spine.  However, clinical findings are not reflective 
of even mild symptomatology associated with intervertebral 
disc sydrome.  As such, an initial 10 percent rating, or 
higher, under diagnostic code 5293 is not warranted.  
Otherwise, the medical findings reflect a lack of full 
flexion of the lumbar spine (80 degrees as compared to 90 
degrees for full flexion), although this loss was not 
identified by the examiner as demonstrating mild limitation 
of motion (or even moderate or severe limitation of motion).  
Nonetheless, as noted above, where there is X-ray evidence of 
arthritis and limitation of motion, but not to a compensable 
degree under the appropriate Code, a 10 percent rating is for 
assignment for each major joint affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.  As such, the Board finds that 
the veteran's arthritis of the lumbar spine warrants a 10 
percent rating.  Furthermore, given the lack of any other 
appreciable clinical findings, the initial 10 percent rating 
compensates the veteran for any functional loss due to 
weakness, excess fatiguability, incoordination, or pain on 
motion.  38 C.F.R. §§ 4.40, 4.45, 4.59.  

The Board also finds that there are no other potentially 
applicable diagnostic codes by which to consider the 
veteran's service-connected degenerative disc disease of the 
lumbar spine.  In this case, there is no evidence that the 
veteran's service-connected disability has resulted in 
disability comparable to residuals of a fractured vertebra 
(Diagnostic Code 5285), ankylosis (Diagnostic Code 5289), or 
lumbar strain (Diagnostic Code 5295) for the rating criteria 
for disabilities of the spine in effect prior to September 
26, 2003.  

In reviewing the evidence associated with the revised 
criteria, the Board notes that veteran's primary complaint 
with regard to his low back disability during this period has 
continued to be chronic pain.  A report of August 2004 VA 
examination reflects the veteran's complaints of an 
intermittent aching sensation with a sharp pain in the lumbar 
spine.  The veteran also reported radiating pain to the 
buttocks and to the left foot of the left lower extremity.  
On clinical evaluation forward flexion of the lumbar spine 
was to 80 degrees, extension was to 30 degrees, right and 
left lateral flexion was to 30 degrees, and right and left 
lateral rotation was to 30 degrees.  The examiner noted that 
there was no additional range of motion loss due to fatigue, 
weakness, or lack of endurance following repetitive use of 
the lumbar spine.  There was also no objective evidence of 
muscle spasm, painful motion, weakness, and/or tenderness.  
In addition, both neurological and motor evaluations of the 
lumbar spine were within normal limits, and the veteran was 
noted as not experiencing incapacitating episodes requiring 
hospitalization or bed rest (nor in the last 12 months).  A 
radiographic study was noted as revealing arthritis and 
spondylosis at L3-4 and L4-5.  

Here, the Board finds that the evidence does not reflect 
instances of incapacitating episodes.  Furthermore, there is 
no objective evidence or related diagnoses associated with 
neurological deficits due to the degenerative disc disease of 
the lumbar spine.  However, the evidence does reflect forward 
flexion of the lumbar spine to 80 degrees, a combined range 
of motion of the thoracolumbar spine of 230 degrees, and X-
ray evidence of arthritis and mild spondylosis at L3-4 and 
L4-5.  As noted above, where there is X-ray evidence of 
arthritis, the veteran is to be rated under the appropriate 
diagnostic code based on limitation of motion.  Here, under 
the General Rating Formula for Diseases and Injuries of the 
Spine (Diagnostic Codes 5235-5243), a compensable rating is 
warranted, to 10 percent, for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees.  The Board does not find a rating in excess 
of 10 percent is otherwise warranted as there is a lack of 
objective clinical findings of increased limitation of motion 
or combined range of motion of the lumbar spine, lumbar 
spasm, guarding with abnormal gait, ankylosis, or abnormal 
spinal contour, etc. that would warrant a higher rating.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005).  

Furthermore, while the veteran reported during the August 
2004 VA examination of a 50 percent loss in range of motion 
of the lumbar spine due to pain, repetitive use testing of 
the lumbar spine at that time did not reflect excess 
fatigability, weakness, lack of endurance, or pain with 
motion.  As such a higher rating based on functional loss due 
to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination of the lumbar spine is not 
warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  

As such, the Board finds consideration of the veteran's 
service-connected degenerative disc disease of the lumbar 
spine under Diagnostic Codes 5293 and/or Diagnostic Code 5243 
for incapacitating manifestations associated with 
intervertebral disc syndrome does not result in a higher 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
as of September 23, 2002, to September 26, 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (effective as of September 26, 
2003).  

Additionally, the Board finds that there is no showing that, 
at any stage since the effective date of the grant of service 
connection, the veteran's degenerative disc disease of the 
lumbar spine has reflected so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1) (cited to and discussed in the September 2001 
rating decision).  In this regard, the Board notes that the 
disability has not objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the 10 percent rating), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  Here, the 
veteran has not been under a doctor's care or received 
treatment for his lumbar spine disability.  Additionally, 
while the veteran has not reportedly worked since 1994, there 
is a lack of evidence that otherwise demonstrates that the 
veteran's lumbar spine disability results in marked 
interference with employment.  In the absence of evidence of 
any of the factors outlined above, the criteria for invoking 
the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

The Board notes that since the most recent examination in 
August 2004, the veteran was scheduled for an additional VA 
examination to assess the current severity of his lumbar 
spine disability.  Here, as noted above, the duty to assist 
has been frustrated by the veteran's failure to report for 
the scheduled VA examination that may have produced evidence 
essential to his claim.  See Wamhoff, 8 Vet. App. at 522.  As 
such, from July 19, 2001, the date of the initial grant of 
service connection, a rating to 10 percent, and no higher, is 
warranted for degenerative disc disease of the lumbar spine 
under both the former and revised rating criteria.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5292, 5293 
(2001); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5243 
(2005).  


ORDER

Service connection for PTSD is denied.  

A 10 percent rating for degenerative disc disease of the 
lumbar spine, from June 19, 2001, is granted, subject to the 
pertinent legal authority governing the payment of monetary 
benefits.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


